DAWKINS, Chief Judge.
Defendant, on March 8, 1951, filed an amended motion for a new trial based upon alleged misconduct of the jury, the details of which are set forth therein. Previously, motions for judgment in favor of the-defendant notwithstanding the verdict and in the alternative for a new trial had been filed.
While the amended motion alleging misconduct of the jury, or the bringing to bear upon their decision extraneous matters outside of and beyond the facts adduced at the trial, was filed on the date stated, counsel for defendant had brought to the attention of the court much earlier and while the first motion was still pending, the circumstances relied upon; but because of the fact that there were still pending other cases of a similar nature to be tried by juries at the then ensuing term of court, he requested that because of possible adverse effects upon other juries at the trial of the complaint of misconduct, we-await dispositions of these later cases before taking up this amended motion. It has. always been the belief of this court that if verdicts are influenced by outside persons, or jurors have knowingly misled litigants to accept them by falsely stating they could and would be fair and impartial, when in. reality their minds had been previously made up, then full and proper inquiry should be made to ascertain the facts. The allegations of the motion in the present instance are serious, and if proven, might affect the conclusion which the court may reach on-, the matter of a new trial.
It is therefore ordered that the motion-as to misconduct be heard in due course at the June term of court, on a date to be fixed by the Clerk by preference on the application of the parties, consistent with the business before the court at that term when, called.